Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 56-57 and 65-71 are all the claims.
2.	Claim 67 is amended by the Examiner’s Amendment set forth below.
3.	Claims 56-57 and 65-71 are under examination.

EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Frank Eisenschenk on 5/6/2021.
The application has been amended as follows:
67    (Currently amended).The method of claim 56, wherein the human patient is treated with an effective amount of an antibody or antibody fragment that comprises a heavy chain comprising SEQ ID NO: 22 (HCDR1), SEQ ID NO: 23 (HCDR2) and SEQ ID NO: 24 (HCDR3) and a light chain comprising SEQ ID NO: 25 (LCDR1), SEQ ID NO: 26 (LCDR2) and SEQ ID NO: 27 (LCDR3) .


REASONS FOR ALLOWANCE
5.	The following is an examiner’s statement of reasons for allowance: 
	a) Claim 67 is amended to eliminate any indefiniteness by replacing the punctuation “; or” with a period “.”
b) The sequences for SEQ ID NOS: 12 and 13; 20 and 21; and 28 and 29 (see Table A) are free from the art along with the linked sequences corresponding to the VH/VL CDRs for those pairs falling under elements (a)-(c) in generic Clam 56, respectively. The clones recognizing Siglec-10 are enabled for use in the treatment of colon and breast cancer by binding to Siglec-10 to inhibit its binding to sialic acid ligands on target cells, notably, colon and breast cancer cells.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Claims 56-57 and 65-71 are allowed.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYNN A BRISTOL/Primary Examiner, Art Unit 1643